Citation Nr: 1453290	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  14-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on September 18, 2013, at The Villages Regional Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to February 1958, from January 1962 to December 1962, and from March 1964 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision rendered by the North Florida/South Georgia Veterans Health System of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is currently in effect for tinea corporis, dermatitis lower abdomen, crural buttocks, perineum, and upper thigh areas with fungus infection of the feet, rated as 30 percent disabling, and lumbosacral strain, rated as 10 percent disabling.

2.  On September 18, 2013, the Veteran was treated for back pain at The Villages Regional Hospital.

3.  The private treatment rendered by The Villages Regional Hospital was not authorized by VA.

4.  The medical care that the Veteran received at The Villages Regional Hospital on September 18, 2013, was not for a condition of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred for treatment at The Villages Regional Hospital on September 18, 2013, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

The Board finds that VA provided the Veteran an opportunity to submit evidence and he has provided statements and evidence explaining the circumstances of leading up to the receipt of medical treatment.  VA notified the Veteran of the reasons and bases for its denial in November 2013 decision, notified the Veteran of his appellate rights and issued a June 2014 statement of the case addressing the appeal.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.

II.  Medical Expenses

Generally, if VA is to provide payment or reimbursement of medical expenses incurred in connection with a Veteran's care at a non-VA hospital, the care must be authorized in advance.  See 38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.54 (2014).  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent, avenues for obtaining payment or reimbursement for medical expenses.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014).

Under 38 U.S.C.A. § 1728, VA shall, under such regulations as the Secretary prescribes, reimburse a Veteran eligible for hospital care or medical services under Chapter 17, Title 38, United States Code, for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth at 38 U.S.C.A. § 111) for which such Veteran has made payment, from a non-VA source, where such emergency treatment was rendered to the Veteran in need thereof for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability, permanent in nature, from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who (A) is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)), and (B) is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2014).

The term "emergency treatment" has the meaning given such term in section 1725(f)(1).  38 U.S.C.A. § 1728(c).

If a Veteran is not eligible for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728, he may, in the alternative, seek to establish eligibility under 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 1725(b)(3)(D).  To be eligible for reimbursement under the version of 38 U.S.C.A. § 1725, a Veteran must have satisfied all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014).

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if - (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1). 

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

There is no indication or argument that the Veteran sought authorization prior to the episode of treatment at The Villages Regional Hospital.

Service connection is currently in effect for tinea corporis, dermatitis lower abdomen, crural buttocks, perineum, and upper thigh areas with fungus infection of the feet, rated as 30 percent disabling, and lumbosacral strain, rated as 10 percent disabling.

The Veteran reported that he collapsed at his job and a sheriff call the ambulance to take him to the hospital as he could not move.  He further reported that he was taken to the nearest facility with an emergency room, The Villages Regional Hospital.

An ambulance report indicates that on September 18, 2013, the Veteran was found standing outside of a restaurant leaning up on the trunk area of a car complaining of back pain.  The Veteran was an employee of the restaurant and reported that he was working when he started having eight out of ten constant, non-radiating lower back pain.  He denied any heavy lifting or rotating.  He reported that he has had chronic back pain for approximately 50 years since he served in the military and that it had been getting worse over the prior few months.  He was recently seen at Ocala Regional Medical Center for his back pain but was given a morphine IV and sent home without any magnetic resonance imaging (MRI) scans done.  He reported that he felt fine for a couple of days and then the back pain started again.  He requested to go to The Villages Hospital for further evaluation.  He stated that he ambulated outside on his own but said that the pain was excruciating.  He sat down on the stretcher and was taken to the rescue for transport.  The Veteran reported that he felt fine other than the back pain.  He denied chest pain.  There was no NV, no syncope, no headache, no blurry vision, no paralysis, and no paresthesia.  

Neurological testing revealed reactive pupils.  The mental status was alert with an initial Glasgow of 15.  The Veteran's airway was patent.  His breathing rate was normal.  His breathing quality was unlabored.  Lung sounds were clear bilaterally.  

Cardiovascular examination revealed the skin color, temperature, and condition to be normal.  Capillary refill was less than 2 seconds.  There was no edema.  

Initial vitals were blood pressure of 143/92, pulse 76, and regular rate (RR) 21.  Pain was an eight.  Oxygen saturation was 96 percent.  

Physical assessment revealed the head/neck to have no deformities, contusions, abrasions, punctures/penetrations, burns, tenderness, lacerations or swelling (DCAP BTLS).  There was no jugular venous distention (JVD) and the trachea was midline.  The Veteran's pupils were equal, round, reactive to light and accommodation (PERRLA).  There was equal chest rise and fall.  The abdomen was soft and non-tender (SNT) in all quadrants.  His pelvis was stable.  There was normal range of motion in all extremities.  

The run type to the scene was indicated to be non-emergency and the destination reason was the Veteran's choice.

The entry emergency room note reveals that the Veteran's chief complaint was back pain.  Triage notes reveal that the Veteran had non-traumatic back pain that was a chronic problem that had gotten worse in the prior weeks.  The Veteran was able to stand and transfer independently from the EMS stretcher into a wheelchair.  The Veteran reported that he wanted an MRI.  He was alert, oriented, and fully verbal.  Neurologic examination revealed alert and oriented times four, speech clear, responded to commands, and moved all extremities.  Range of motion was intact for all extremities and there was no muscle weakness.  

The summary noted that the Veteran had a history of chronic low back pain and being on pain medications as well as muscle relaxers through VA.  He was seen in Ocala that week for worsening pain and given shots and a prescription for his pain which he had not filled.  He was admitted into the hospital due to continued pain.  He had no difficulty with his bowel or bladder.  Initial evaluation was noted to reveal that the symptoms started five days prior.  The history came from the patient and the source was noted to be a poor historian.  Symptoms were chronic and located in the lumbar region.  The symptoms were getting worse.  There was no leg weakness, numbness, perineal numbness, loss of bladder control, loss of bowel control, or pain with walking.  He was able to walk.  The history suggested exacerbation of back pain.  The pain was described as achy.  The symptoms did not radiate.  The symptoms were noted to represent an acute exacerbation.  The current treatment included non-narcotic analgesics, muscle relaxants, and ice and heat to the affected area.  He was not undergoing any physical therapy or nerve root injections.  Movement exacerbated back pain.  Lying down alleviated back pain.  Ambulating exacerbated back pain.

The Veteran denied fever, having chills, cough, coughing sputum, shortness of breath, chest pain, abdominal pain, nausea, episodes of vomiting, diarrhea, black stools, rash, pruritis, swelling, upper extremity pain, and lower extremity pain.  He reported lower back pain.  

Physical examination revealed a well-developed well-nourished elderly male in no acute distress.  He was nontoxic and well hydrated.  Pupils were equal, round and reactive.  Lids and conjunctiva were clear.  There was no visible trauma.  There was no respiratory distress and the lungs were clear bilaterally with good aeration.  The circulatory system revealed regular rate with no significant murmurs, rubs, or gallop.  The abdomen was soft, non-tender, non-distended, with normal bowel sounds, no palpable masses or organ enlargement.  Neurologic examination revealed the Veteran to be alert and oriented to person, place and time.  He responded appropriately to questions.  His recent memory was intact.  Cranial nerves and EOM's were intact.  He had a symmetrical smile and good neck muscle tone.  His hearing was grossly intact.  There was normal symmetric muscle strength and tone.  The Veteran had normal reflexes and lower extremity deep tendon reflexes (DTRs) were equal.  It was noted that the Veteran had a normal sensory examination.  He responded appropriately to touch.  There was no numbness or dysethesias.

Musculoskeletal examination revealed normal supple neck examination without masses, significant local tenderness or spasm.  There was normal tone and full flexion and extension.  The Veteran had good strength.  There was no acute rash.  A normal curvature of the spine was noted.  There was an area of local muscle spasm/tenderness over the lumbar spine.  It hurt the Veteran to twist axial spine.  It was painful for the Veteran to bend at the back.  He had a normal straight leg raise.  The patellar reflexes were equal.  There were no complaints of radicular symptoms.  The upper extremity examination was normal.  There was full range of motion at wrist and elbow.  He had good shoulder movement.  There was no joint instability.  He had normal muscle strength and tone.  The lower extremity examination was normal.  There were no contractures on limitation of movement.  There was no significant edema and no calf tenderness.  He had adequate strength.

The skin was clear without lesions or rash.  

Re-evaluation revealed that the Veteran was able to stand and walk.  He was also able to stand on his toes and on his heels without difficulty.  

In October 2013 a VA clinician reviewed the claims file and determined that the treatment was not emergent care.  Comments included backache, chronic back pain, and degenerative spondylolisthesis.  The clinician indicated that VA care was available.

In April 2014 a second review of claims file was made by a different VA clinician.  Again it was determined that the treatment was not emergent care.  The clinician noted that the Veteran was seen in the emergency room on a weekday with back pain.  He had a history of chronic back pain that was made worse by dancing four days prior.  The Veteran was seen in the emergency room earlier in September 2013 and was given parental narcotics and a prescription for Vicodin which he did not fill.  The clinician opined that the it was not emergent care.  VA care is available during the week.

Entitlement to payment or reimbursement for the cost of medical treatment provided on September 18, 2013, at The Villages Regional Hospital, is not warranted.  Initially, it is noted that the Veteran is in receipt of service-connected benefits for lumbosacral strain.  The Board finds that the preponderance of the evidence is against a finding that a required prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  On September 18, 2013, the Veteran received treatment for backache, chronic back pain, and degenerative spondylolisthesis at the emergency department of The Villages Regional Hospital.  As noted above, the Veteran was transported via ambulance to the emergency room due to his back pain.  The Veteran reported that he collapsed and was taken to the nearest facility with an emergency room by ambulance that was ordered by a sheriff because he could not move.  The ambulance report indicates that the Veteran was found standing outside of a restaurant leaning up on the trunk of a car complaining of back pain.  He sat down on the stretcher.  The run type was indicated to be non-emergency.  Examination by the ambulance staff indicated no paralysis and no paresthesia.  Upon entry to the emergency room the Veteran was able to stand and transfer independently from the EMS stretcher into a wheelchair.  The Veteran was found to have back pain.  However, he had full range of motion in all extremities and there was no muscle weakness.  The Veteran was discharged from the emergency department.  Two VA clinicians have both opined that the Veteran's treatment was non-emergent.  In addition, the Board finds that the preponderance of the evidence is against a finding that a VA facility was not feasibly available.  The Veteran was noted to request to be transported to The Villages Regional Hospital and the destination of the ambulance was noted to be the Veteran's choice.  September 18, 2013, was a Wednesday and the VA clinician noted that the VA center was available during the week.  As the preponderance of the evidence is against the Veteran's claim, the claim is denied.


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided on September 18, 2013, at The Villages Regional Hospital, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


